       Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ANTHONY HAMMOND MURPHY

                         Plaintiff,                         Civil Action No.

         v.                                                 COMPLAINT FOR DECLARATORY
                                                            AND INJUNCTIVE RELIEF
 KENNY ROSS AUTOMOTIVE GROUP,
 aka PRIME AUTOMOTIVE GROUP, INC.,
 and BRUCE SCHULMAN

                         Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Anthony Hammond Murphy, by and through undersigned counsel, seeks a permanent

injunction requiring a change in the corporate policies of Kenny Ross Automotive Group, aka

Prime Automotive Group, Inc., and Bruce Schulman, (“Defendant or Kenny Ross”), particularly

to cause its online store to become and remain accessible to individuals who are partially sighted,

visually impaired, or totally blind. In support thereof, Plaintiff respectfully asserts as follows:

                                         INTRODUCTION

       1.       The Department of Justice first articulated its interpretation that the ADA applies

to public accommodations’ websites over 20 years ago. This interpretation is consistent with the

ADA’s title III requirement that the goods, services/products, privileges, or activities provided by

places of public accommodation be equally accessible to people with disabilities.

       2.       Surely the ADA applies to websites and mobile applications, equally.

       3.       Anthony Hammond Murphy is legally blind. Accordingly, he uses screen reader

technology, including VoiceOver and JAWS, to navigate the Internet.
       Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 2 of 14



       4.        Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

       5.        Defendant provides a wide range of automotive products to individual and

commercial clients for sale on its website and elsewhere. See www.Kennyross.com (last accessed

July 7, 2019).

       6.        Defendant offers these services/products via website, as well as brick and mortar

stores, however, only its website is at issue in this lawsuit.

       7.        Consumers may research and access brand-related content and services/products

(via user login) at www.KennyRoss.com, or www.kennyrosschevybuickgmc.com, or

www.kennyrossmazda.com, (“Websites”), Websites Defendant owns, operates, and controls.

       8.        Defendant is responsible for the policies, practices, and procedures concerning the

Websites’ development and maintenance.

       9.        Unfortunately, Defendant denies all Americans who have difficulty seeing access

to its Websites’ goods, content, and services/products because the Websites are largely

incompatible with the screen reader programs these Americans use to navigate an increasingly

ecommerce world.

       10.       Plaintiff brings this civil rights action against Defendant to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of its

services/products, facilities, privileges and advantages; (2) provide such persons with benefits that

are equal to those provided to nondisabled persons; (3) provide auxiliary aids and services—

including electronic services for use with a computer screen reading program—where necessary



                                                   2
       Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 3 of 14



to ensure effective communication with individuals with a visual disability, and to ensure that such

persons are not excluded, denied services/products, segregated or otherwise treated differently than

sighted individuals; and (4) utilize administrative methods, practices, and policies that provide

persons with disabilities equal access to online content.

       11.     By failing to make its Websites available in a manner compatible with screen reader

programs, Defendant, a public accommodation subject to Title III, deprives individuals who are

partially sighted, visually impaired or totally blind the benefits of the goods, content, and

services/products of its online store—all benefits it affords nondisabled individuals—thereby

increasing the sense of isolation and stigma among these Americans that Title III was meant to

redress.

       12.     Because Defendant’s Websites are not and have never been accessible, and because

upon information and belief Defendant does not have, and has never had, an adequate corporate

policy that is reasonably calculated to cause its Websites to become and remain accessible, Plaintiff

invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction as more fully stated hereinafter.

       13.     Defendant, therefore, must retain a qualified consultant acceptable to Plaintiff

(“Approved Accessibility Consultant”) who shall assist it in improving the accessibility of its

Websites, including all third-party content and plug-ins, so the goods and services/products on the

Websites may be equally accessed and enjoyed by individuals with vision related disabilities.

       14.     Defendant, therefore, must work with the Approved Accessibility Consultant to

ensure that all employees involved in website development be given accessibility training,

including onsite training to create accessible content at the design and development stages.




                                                 3
       Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 4 of 14



       15.     Defendant, therefore, must work with the Approved Accessibility Consultant to

perform an automated accessibility audit to evaluate whether Defendant’s Websites may be

equally accessed and enjoyed by individuals with vision related disabilities on an ongoing basis.

       16.     Defendant, therefore, must work with the Approved Accessibility Consultant to

perform end-user accessibility/usability testing performed by humans who are blind or have low

vision, or who have training and experience in the manner in which persons who are blind use a

screen reader to navigate, browse, and conduct business on websites.

       17.     Defendant, therefore, must incorporate all of the Approved Accessibility

Consultant’s recommendations.

       18.     Defendant, therefore, must work with the Approved Accessibility Consultant to

create an Accessibility Policy that will be posted on its Websites, along with an e-mail address,

instant messenger, and toll-free phone number to report accessibility-related problems.

       19.     Defendant, therefore, must provide a copy of the Accessibility Policy to all web

content personnel, contractors responsible for web content, and “Client Service Operations” call

center agents (“CSO Personnel”) for the Websites.

       20.     Defendant, therefore, must train CSO Personnel to automatically escalate calls from

users with disabilities who encounter difficulties using the Websites. Defendant shall have trained

CSO personnel to timely assist such users with disabilities within CSO published hours of

operation. Defendant shall establish procedures for promptly directing requests for assistance to

such personnel including notifying the public that customer assistance is available to users with

disabilities and describing the process to obtain that assistance.




                                                  4
       Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 5 of 14



       21.     Defendant, therefore, modify existing bug fix policies, practices, and procedures to

include the elimination of bugs that cause the Websites to be inaccessible to users of screen reader

technology.

       22.     In sum, electronic information technology features and content are modified on a

daily, and in some instances an hourly, basis, and a one time “fix” to an inaccessible website will

not cause the website to remain accessible without a corresponding change in corporate policies

related to those electronic information technologies. To evaluate whether an inaccessible website

has been rendered accessible, and whether corporate policies related to electronic information

technologies have been changed in a meaningful manner that will cause the website to remain

accessible, the website must be reviewed on a periodic basis using both automated accessibility

screening tools and end user testing.

                                JURISDICTION AND VENUE

       23.     The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       24.     Defendant attempts to, and indeed does so, participate in the Commonwealth’s

economic life by clearly performing business over the Internet. Through its Websites, Defendant

enters into contracts for the sale of its services/products with residents of Pennsylvania. These

electronic sales involve, and indeed require, Defendant’s knowing and repeated transmission of

computer files over the Internet. See Gniewkowski v. Lettuce Entertain You, Order, ECF No. 123

(W.D. Pa Apr. 25, 2017) clarified by Order of Court, ECF No. 169 (W.D. Pa. June 22, 2017)

(Judge Schwab) (exercising personal jurisdiction over forum plaintiff’s website accessibility

claims against out-of-forum website operator); see also Access Now Inc. v. Otter Products, LLC,




                                                 5
       Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 6 of 14



280 F.Supp.3d 287 (D. Mass. Dec. 4, 2017) (same); Access Now, Inc. v. Sportswear, Inc., 298

F.Supp.3d 296 (D. Mass. 2018) (same).

        25.     As described in additional detail below, Plaintiff was injured when he attempted to

access Defendant’s Websites from his home in this District but encountered barriers that denied

his full and equal access to Defendant’s online goods, content, and services/products.

        26.     Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s claims

occurred.

                                              PARTIES

        27.     Plaintiff is and, at all times relevant hereto, has been a resident of Erie County,

Pennsylvania. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a

member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        28.     Defendant is an automotive group n California, with a registered address of 13210

S. Normandie Avenue, Gardenia, CA 90249, and a registered agent for service of Process named

Fereidon Shemirani, though owned and operated by Bruce Schulman, a Pennsylvania resident who

directs sales and operates the business throughout Western Pennsylvania.

                                                FACTS

                              DEFENDANT’S ONLINE CONTENT

    29. Defendant’s Websites allow consumers to research and purchase Defendant’s

services/products from the comfort and convenience of their own homes. The Websites also

enable consumers to find nearby locations that offer Defendant’s services/products, contact

customer service, and more.



                                                   6
      Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 7 of 14



       30.      Defendant is responsible for the policies, practices, and procedures concerning the

Websites’ development and maintenance.

                                      HARM TO PLAINTIFF
       31.      Plaintiff attempted to access the Websites from Erie, Pennsylvania. Unfortunately,

because of Defendant’s failure to build its Websites in a manner that is compatible with screen

reader programs, Plaintiff is unable to understand, and thus is denied the benefit of, much of the

content and services/products he wishes to access on the Websites.

       32.      Plaintiff attempted to access the Websites using VoiceOver with iOS.

       33.      VoiceOver is “a full-featured screen reader built into macOS that speaks the text in

documents and windows, and describes aloud what appears on your screen…With VoiceOver, you

control your Mac primarily with a keyboard, refreshable braille display, or trackpad. You use the

VoiceOver cursor—which appears as a dark rectangular outline—to move around the screen,

select buttons and other controls, and to read and edit text.” See Apple, VoiceOver Getting Started

Guide, available at https://help.apple.com/voiceover/info/guide/10.12/#/vo2681 (last accessed

Mar. 13, 2018).

       34.      Unfortunately, as a result of visiting Defendant’s Websites from Erie,

Pennsylvania, and from investigations performed on his behalf, Plaintiff found Defendant’s

Websites to be largely unusable due to various barriers that deny him full and equal access to the

content and services/products available in Defendant’s online store. For example:

             a. The websites prevent screen reader users who navigate sequentially through content
                from accessing primary content directly. For example, upon visiting
                www.kennyross.com website, shoppers who perceive content visually will note a
                chat bubble that asks, "How can I help you?" Unfortunately, the website does not
                alert the user’s screen reader to this chat bubble. As a result, visually the aired do
                not receive notice of this helpful feature, which they can only discover after
                scrolling through every other piece of content on the underlying webpage. This
                makes it almost impossible for the visually impaired to successfully contact
                customer service for assistance with their online shopping experience.

                                                   7
       Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 8 of 14




             b. Upon visiting the www.kennyrosschevybuickgmc.com website, the company
                presents a pop-up window to shoppers, inviting them to offer feedback. Shoppers
                who perceive content visually can click “Yes” or "No." Unfortunately, the website
                does not alert the user's screen reader to this pop-up window. As a result, the
                visually impaired do not receive notice of the opportunity to share their online
                shopping experience with the company.

             c. Also, screen readers cannot access the content included on rotating slideshows. For
                example, the www.kennyrossmazda.com website includes a slideshow with six
                slides that rotate automatically. Although the visually impaired can access the
                buttons causing the slideshow to move right and left, they cannot tab to the content
                of the slides themselves. As a result, they could not learn about the company’s "Ask
                A Neighbor Sales Event" independently, nor any content you may include in this
                feature in the future.

             d. The Websites fail to sufficiently describe the purpose of all headings. As a result,
                blind users will have significant difficulty understanding what information is
                contained on pages and how that information is organized. When headings are clear
                and descriptive, users can find information they seek more easily, and they can
                understand the relationships between different pieces of content.

             e. The Websites do not include sufficiently descriptive labels or instructions when
                content requires a user to submit information or activate particular features.
                Without these instructions, screen reader users cannot fully navigate the webpages.

             f. Elements on the Websites do not have complete start and end tags, are not nested
                according to their specifications, and may contain duplicate attributes. As a result,
                screen readers cannot parse the webpages’ content accurately.

             g. The Websites include user interface components, such as form elements and links,
                for which the name and role cannot be determined programmatically.

       35.      These barriers, and others, deny Plaintiff full and equal access to all of the

services/products the Websites offer, and now deter him from attempting to use the Websites. Still,

Plaintiff would like to, and intends to, attempt to access the Websites in the future to research the

services the Websites offer, or to test the Websites for compliance with the ADA.

       36.      If the Websites were accessible, i.e. if Defendant removed the access barriers

described above, Plaintiff could independently research and access its online content and services.




                                                  8
       Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 9 of 14



        37.     Though Defendant may have centralized policies regarding the maintenance and

operation of its Websites, Defendant has never had a plan or policy that is reasonably calculated

to make its Websites fully accessible to, and independently usable by, individuals with vision

related disabilities. As a result, the complained of access barriers are permanent in nature and likely

to persist.

        38.     The law requires that Defendant reasonably accommodate Plaintiff’s disabilities by

removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.

        39.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendant’s failure to provide its online content and services/products in a manner that is

compatible with screen reader technology.

              KNOWLEDGE OF ONLINE ACCESSIBILITY REQUIREMENTS
        40.     Defendant has long known that screen reader technology is necessary for

individuals with visual disabilities to access its online content and services/products, and that it is

legally responsible for providing the same in a manner that is compatible with these auxiliary aids.

In fact, Plaintiff notified Defendant of its responsibilities in this regard, by letter dated February

20, 2019, prior to initiating this action, to no avail.

                         NO AVAILABLE ADMINISTRATIVE REMEDIES

        41.     There is no DOJ administrative proceeding that could provide Plaintiff with Title

III injunctive relief.

        42.     While DOJ has rulemaking authority and can bring enforcement actions in court,

Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.



                                                    9
      Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 10 of 14



        43.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.

        44.     Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendant offers content and services/products on its Websites, and (b)

whether Plaintiff can access the content and services/products.

                          Title III of the ADA, 42 U.S.C. § 12181 et seq.

         45.    The assertions contained in the previous paragraphs are incorporated by reference.

         46.    Defendant’s Websites are a place of public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7). See Suchenko v. ECCO USA, Inc., 2018 WL 3933514,

*3 (W.D. Pa. Aug. 16, 2018) (“Simply put, Defendant in the instant case, like other corporate

defendants in Gniewkowski and Suchenko, purportedly owns, operates, and/or controls the

property upon which the alleged discrimination has taken place—i.e., its websites. Therefore,

Plaintiff in this case has a nexus to the place of public accommodation and thus may claim the

protections of Title III”).

         47.    The ADA prohibits discrimination on the basis of a disability in the full and equal

enjoyment of goods and services/products of any place of public accommodation. 42 U.S.C. §

12182(a). Thus, to the extent Defendant does not provide Plaintiff with full and equal access to its

Websites, it has violated the ADA.

         48.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services/products,

segregated or otherwise treated differently than other individuals as a result of the absence of



                                                10
      Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 11 of 14



auxiliary aids and services/products. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c).

Under these provisions, public accommodations must furnish appropriate auxiliary aids and

services/products that comply with their effective communication obligations. Id.

        49.    Auxiliary aids and services/products are necessary when their absence effectively

excludes an individual from participating in or benefiting from a service/products, or fails to

provide a like experience to the disabled person.

        50.    Auxiliary aids and services/products include, but are not limited to, audio

recordings, screen reader software, magnification software, optical readers, secondary auditory

programs, large print materials, accessible electronic and information technology, other effective

methods of making visually delivered materials available to individuals who are blind or have low

vision, and other similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

        51.    In order to be effective, auxiliary aids and services/products must be provided in

accessible formats, in a timely manner, and in such a way as to protect the privacy and

independence of the individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii).

        52.    By failing to provide its Websites’ content and services/products in a manner that

is compatible with auxiliary aids, Defendant has engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III by

denying individuals with visual disabilities opportunities to participate in and benefit from the

goods, content, and services/products available on its Websites.

        53.    By failing to provide its Websites’ content and services/products in a manner that

is compatible with auxiliary aids, Defendant has engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III by




                                                11
       Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 12 of 14



denying individuals with visual disabilities access to its Websites that are not equal to, or effective

as, that afforded others.

           54.   By failing to provide its Websites’ content and services/products in a manner that

is compatible with auxiliary aids, Defendant has engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III by

utilizing methods of administration that (i) have the effect of discriminating on the basis of

disability; or (ii) perpetuate the discrimination of others who are subject to common administrative

control.

           55.   By failing to provide its Websites’ content and services/products in a manner that

is compatible with auxiliary aids, Defendant has engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III by

denying individuals with visual disabilities effective communication, thereby excluding or

otherwise treating them differently than others.

           56.   By failing to provide its Websites’ content and services/products in a manner that

is compatible with auxiliary aids, Defendant has engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III by

failing to make reasonable modifications in policies, practices, or procedures where necessary to

afford its services, privileges, advantages, or accommodations to individuals with visual

disabilities.

        57.      Defendant has violated Title III by, without limitation, failing to make its Websites’

services accessible by screen reader programs, thereby denying individuals who are partially

sighted, visually impaired, or totally blind the benefits of the Websites, providing them with

benefits that are not equal to those it provides others, and denying them effective communication.



                                                   12
      Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 13 of 14



       58.     Defendant has further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Websites to be made available

without consideration of consumers who can only access the company’s online goods, content,

and services/products with screen reader programs.

       59.     Making its online goods, content, and services/products compatible with screen

readers does not change the content of Defendant’s Websites nor result in making the Websites

different, but enables individuals with visual disabilities to access the Websites Defendant already

provides.

       60.     Defendant’s ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.

       61.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

       62.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for:

       (A)     A judgment declaring from the commencement of this action Defendant was in

violation of Title III of the ADA, and the relevant implementing regulations of the ADA, in that

Defendant took no action reasonably calculated to ensure that its Websites are fully accessible to,

and independently usable by, individuals with visual disabilities;

       (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) directing Defendant to take all steps necessary to bring its Websites into full compliance

with the requirements set forth in the ADA, and its implementing regulations, so that its Websites



                                                 13
      Case 1:19-cv-00198-SPB-RAL Document 1 Filed 07/09/19 Page 14 of 14



are fully accessible to, and independently usable by, individuals with visual disabilities, and which

further directs that the Court shall retain jurisdiction for a period to be determined to ensure that

Defendant has adopted and is following institutional policies that cause it to remain fully in

compliance with the law—the specific injunctive relief requested by Plaintiff is described more

fully described in paragraphs 12 through 22 above;

       (C)     Payment of actual, statutory, and other damages;

       (D)     Payment of costs of suit;

       (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment (see

Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-01898-AJS (W.D. Pa.

Jan. 11, 2018) (ECF 191);

       (F)     Whatever other relief the Court deems just, equitable and appropriate; and

       (G)     An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

       Dated: July 9, 2019                    Respectfully Submitted,

                                              /s/ Lawrence H. Fisher
                                              Lawrence H. Fisher
                                              One Oxford Centre
                                              301 Grant Street, Suite 4300
                                              Pittsburgh, PA 15219
                                              Phone: (412) 577 4040

                                              Counsel for Plaintiff




                                                 14
